DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/14/2021 are acknowledged.  Claim 1 is amended; claims 12-13, 23 and 25-28 are canceled; claim 32 is new; claims 1-11, 14-22, 24 and 29-32 are pending; claim 24 is withdrawn; claims 1-11, 14-22 and 29-32 have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14-16, 21-22 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., US 2013/0224156 (Doc. No. AC, IDS, 5/30/2018; herein “Takahashi”) in view of Valamehr et al., US 2014/0220681 (cite A, PTO-892, 3/27/2020; herein “Valamehr”).
Takahashi teaches a method of producing human retinal pigment epithelial cells (RPECs) comprising culturing human pluripotent stem cells, e.g., induced pluripotent stem cells, under adherent conditions in a medium comprising a Nodal signal inhibitor (e.g., SB431542) and a Wnt signal inhibitor (e.g., CKl-7). (Abstract; [0009], [0016] and [0021-0022]).
Takahashi does not explicitly teach: 1) a first step for culturing a human pluripotent stem cell in a medium comprising an FGF receptor inhibitor and/or an MEK inhibitor in the absence of feeder cells for a period of not less than 2 days and not more than 30 days; or 2) a first step for culturing a human pluripotent stem cell in a medium comprising an FGF receptor inhibitor in the absence of feeder cells for a period of not less than 2 days and not more than 30 days, wherein the first step excludes the presence of a MEK inhibitor.
However, Valamehr teaches a feeder-free, serum-free method for culturing human pluripotent stem cells in an undifferentiated state. (Abstract).  More particularly, Valamehr teaches culturing the stem cells in a medium comprising at least one agent that maintains pluripotency of the cell, wherein the agent is selected from the group consisting of: i) a TGFβ inhibitor; ii) a GSK3 inhibitor; iii) a MEK inhibitor; and iv) a Rock inhibitor, while maintaining pluripotency of the cell during culturing [0013-0027]. Valamehr teaches "the culture medium comprises at least two, at least three, or four agents selected from the group consisting of i) a TFGβ inhibitor; ii) a GSK3 inhibitor; iii) a MEK inhibitor; and iv) a Rock inhibitor." ([0026], see also [0014]).
As such, with respect to instant claim 1, Valamehr contemplates use of, e.g., only an FGF receptor inhibitor; or only an FGF receptor inhibitor and MEK inhibitor; i.e., Valamehr contemplates a medium that excludes a TFGβ inhibitor. With respect to claim 31, Valamehr contemplates the use of e.g., a TFGβ inhibitor, a GSK3 inhibitor, and/or a Rock inhibitor; i.e., Valamehr contemplates a medium that excludes an MEK inhibitor.  
Valamehr teaches the use of bFGF, which is a FGF signal transduction pathway agonist. ([0184]; page 16, Table 2). Valamehr also teaches the FGF receptor inhibitor is SU5402 [0180]. Valamehr teaches the MEK inhibitor is PD0325901 ([0019], [0200] and [0203]). Valamehr further teaches the use of a BMP receptor inhibitor such as LDN193189. (Page 17, Table 2, BMP).
Valamehr teaches culturing the cells for 2 to 22 days, e.g., 4 to 18 days. ([0059-0060]; FIG. 9). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding instant claims 29-30, Valamehr further teaches the stem cells express PAX6 and Lhx2 ([0146] and [0155]; FIGS 3H and 7D), which are eye field transcription factors (see instant specification, pages 17-18). In the alternative, it is noted instant clam 1 limits the culture period of step (1) to "a period of not less than 2 days and not more than 30 days," and Valamehr teaches culturing the cells, e.g., for 2 to 22 days. As such, absent evidence to the contrary, the overlapping method taught by Valamehr would induce gene expression of at least PAX6 and Lhx2. It is also noted instant claims de minimis induction of PAX6, LHX2, and/or SIX3 gene expression, e.g., 0.00000001 %.
One of ordinary skill in the art would have been motivated to combine the teachings of Takahashi and Valamehr in order to advantageously increase the number of pluripotent stem cells available for subsequent differentiation into RPECs thereby increasing the yield of RPECs with a reasonable expectation of success.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-11, 14-16, 21-22 and 29-31 under 35 U.S.C. § 103 over Takahashi in view of Valamehr, Applicant argues (pp. 8-10) that a person of ordinary skill in the art would not expect that the desired effect of Valamehr could be achieved by less than all four of these factors (e.g., only an MEK inhibitor) and argues that a person of ordinary skill in the art would understand that all four factors (a MEK inhibitor, a Wnt activating substance (GSK3 inhibitor), a ROCK inhibitor, and a TGFβ inhibitor) are preferable for achieving the desired effect of Valamehr.
None of the instant claims are limited to only an MEK inhibitor.  In contrast, Valamehr teaches culturing the stem cells in a medium comprising: at least one agent that maintains pluripotency of the cell, wherein the agent is selected from the group consisting of: i) a TFGβ inhibitor; ii) a GSK3 inhibitor; iii) a MEK inhibitor, and iv) a Rock inhibitor, while maintaining pluripotency of the cell during culturing [0013-0027]. 
Applicant seemingly argues that one of ordinary skill in the art would understand an explicit teaching of "at least one agent," "at least two [agents]" and "at least three [agents]" to mean, for some unclear reason, that four agents are essential.  For the reasons discussed above, Valamehr clearly and explicitly teaches the media of instant claims 1 and 31; i.e., Valamehr clearly teaches the use of a one, two, three, or four agents as well as media that does not comprise a MEK inhibitor (instant claim 31).
On page 10 of the Remarks, Applicant argues that the disclosure of Valamehr clearly differs from the claimed invention in purpose.  Instant claim 1 simply requires: "a first step for culturing a human pluripotent stem cell in a medium comprising an FGF receptor inhibitor and/or an MEK inhibitor in the absence of feeder cells for a period of not less than 2 days and not more than 30 days."  In response to Applicant's argument that the motivation to combine Valamehr’s teachings with the disclosure of Takahashi is different than the inventor’s motivation (i.e. that Valamehr is drawn to a different purpose), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Likewise, as discussed in detail in the rejection set forth above, Valamehr teaches a first step for culturing a human pluripotent stem cell in a medium comprising an FGF receptor inhibitor and/or an MEK inhibitor in the absence of feeder cells for a See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, as discussed in detail above, Valamehr clearly and explicitly teaches the media of instant claims 1 and 31; i.e., Valamehr clearly teaches the use of a one, two, three, or four agents (claim 1) as well as media that does not comprise a MEK inhibitor (instant claim 31).
On page 10 of the Remarks, Applicant urges "a person of ordinary skill in the art would not have had a credible reason to combine the teachings of Takahashi et al. and Valamehr et al., much less in the precise manner necessary to arrive at the production method as defined by the pending claims."  As discussed above, one of ordinary skill in the art would have been motivated to combine the teachings of Takahashi and Valamehr in order to advantageously increase the number of pluripotent stem cells available for subsequent differentiation into RPECs thereby increasing the yield of RPECs with a reasonable expectation of success.
Applicant argues (p. 10), “Even if an improved culture method of iPS cells is combined with various differentiation-inducing methods (e.g., such as those described in Takahashi et al.), a person of ordinary skill in the art would not reasonably expect that a specific differentiation-inducing method would be improved.”  This is unpersuasive because, as set forth in the rejection above, a person of ordinary skill in the art at the time of filing would have found it obvious that Valamehr’s method would advantageously increase the number of undifferentiated pluripotent stem cells which would be available for subsequent .
Applicant alleges that the rejection is based on hindsight (p. 11).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant appears to argue that the method produces unexpected results (p. 11).  For secondary consideration based on unexpected results, several factors are examined (See MPEP 716):
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Independent claims 1 and 31 do not teach any concentration of cells, any concentration of FGF receptor inhibitor, MEK inhibitor, Nodal inhibitor or Wnt inhibitor.  Hence, the claimed method would be met with de minimus amounts of any of the inhibitors, which would not be expected to produce the alleged ‘unexpected’ results.  Hence, the alleged unexpected results are not commensurate in scope with the claimed 
C) To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the method of Takahashi; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  Proliferation and suppression of differentiation of the pluripotent stem cells in Valamehr’s method would be expected to increase the number of pluripotent stem cells available for subsequent differentiation into RPECs in Takahashi’s method thereby increasing the yield of RPECs.  Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.
Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address the amended claim and new claim and for clarity.

Claims 1-11, 14-18, 21-22 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Valamehr, Stern et al., US 2012/0003736 (cite B, PTO-892, 3/27/2020; herein “Stern”) and Stanton et al., 2010 (cite U, PTO-892, 3/27/2020; herein “Stanton”).
The discussion of Takahashi and Valamehr regarding claims 1-11, 14-16, 21-22 and 29-31 set forth in the rejection above is incorporated herein.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). See also MPEP § 2144.06.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Response to Arguments
Regarding the rejection of claims 17-18 under 35 U.S.C. § 103 over Takahashi in view of Valamehr, Stern and Stanton, Applicant alleges that Stern and Stanton do not remedy the deficiencies of Takahashi or Valamehr (p. 10).  The alleged deficiencies of the rejection of claims 1-11, 14-16, 21, 22, and 29-31 under 35 U.S.C. § 103 over Takahashi in view of Valamehr has been addressed above.  Applicant’s argument is unpersuasive and the rejection is maintained.

Claims 1-11, 14-16, 19-22 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Valamehr and Paul et al., US 2010/0317100 (cite C, PTO-892, 3/27/2020; herein “Paul”).
The discussion of Takahashi and Valamehr regarding claims 1-11, 14-16, 21-22 and 29-31 set forth in the rejection above is incorporated herein.
Takahashi and Valamehr do not explicitly teach the medium in the first culture step further comprises a PKC inhibitor, such as Go6983.  However, Paul teaches pluripotent stem cells can be maintained in an undifferentiated state by culturing the stem cells in a medium comprising a PKC inhibitor such as Go6983. (Abstract; [0002-0003], [0012-0013]). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). See also MPEP § 2144.06.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Response to Arguments
Regarding the rejection of claims 19-20 under 35 U.S.C. § 103 over Takahashi in view of Valamehr and Paul, Applicant alleges that Paul does not remedy the deficiencies of Takahashi or Valamehr (p. 10).  The alleged deficiencies of the rejection of claims 1-11, 14-16, 21, 22, and 29-31 under 35 U.S.C. § 103 over Takahashi in view 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-11, 17-22, 29-30 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-19, 21 and 24-25 of copending Application No. 15/758,255 (reference application) in view of Takahashi; and claims 7 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-19, 21 and 24-25 of copending Application No. 15/758,255 (reference application) in view of Takahashi and Valamehr.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a method of producing retinal pigment epithelial cells utilizing a first serum-free, feeder-free adhesion culture for less than 30 days (e.g., 4 to 6 days) with a culture medium comprising an MEK inhibitor (e.g., PD0325901), bFGF, a PKC inhibitor (e.g., Go6983), and a sonic (e.g., SAG). Moreover, since the first culture step of the conflicting claims overlaps with the first culture step of the instant claims, absent evidence to the contrary, the culture period of the conflicting claims would be sufficient to induce gene expression of at least one of PAX6, LHX2, and SIX3, which are eye field transcription factors. (See instant specification, pages 17-18). It is also noted instant claims 29 and 30 reasonably encompass any de minimis induction of PAX6, LHX2, and/or SIX3.
The conflicting claims do not teach the second culture step of the instant claims.  However, Takahashi teaches a similar method of producing retinal pigment epithelial cells (RPECs) comprising culturing human pluripotent stem cells, e.g., induced pluripotent stem cells, under adherent conditions in a medium comprising a Nodal signal inhibitor (e.g., SB431542) and a Wnt signal inhibitor (e.g., CKl-7). (Abstract; [0009], [0016], and [0021-0022]). One of ordinary skill in the art would have been motivated to combine the teachings of the conflicting claims and Takahashi in order to advantageously enhance differentiation of the stem cells into retinal pigment epithelial cells.
The conflicting claims and Takahashi do not teach the first culture medium comprises an FGF receptor inhibitor or a BMP receptor inhibitor. However, Valamehr teaches a feeder-free, serum-free method for culturing human pluripotent stem cells in an undifferentiated state using a culture medium comprising an FGF receptor inhibitor such as SU5402 and a BMP receptor inhibitor such as LDN193189. ([0013-0028], [00149], Table 2). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). See also MPEP § 2144.06.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11, 14-22, and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-19 of copending Application No. 16/491,746 (reference application) in view of Takahashi.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a method of producing retinal pigment epithelial cells comprising step (1) of the instant method. The conflicting claims do not teach step (2) of the instant method. However, Takahashi teaches a similar method of producing retinal pigment epithelial cells (RPECs) comprising culturing human pluripotent stem cells, e.g., induced pluripotent stem cells, under adherent conditions in a medium comprising a Nodal signal inhibitor (e.g., SB-431542) and a Wnt signal inhibitor (e.g., CKl-7). (Abstract; [0009], [0016], and [0021-0022]). One of ordinary skill in the art would have been motivated to combine the teachings of the instant and conflicting claims in order to advantageously enhance differentiation of the stem cells into retinal pigment epithelial cells.


Claims 1-8, 14-18, 21-22 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-14, 16-20 and 22-25 of copending Application No. 16/095,339 (reference application) in view of Valamehr; claims 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-14, 16-20, and 22-25 of copending Application No. 16/095,339 in view of Valamehr and Takahashi; and claims 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-14, 16-20, and 22-25 of copending Application No. 16/095,339 in view of Valamehr and Paul.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a method of producing retinal pigment epithelial cells utilizing: 1) a first feeder-free adhesion culture for less than 30 days (e.g., 0.5 hour to 144 hours) with a culture medium comprising a Sonic hedgehog signal transduction pathway activating substance (e.g., SAG), bFGF, a BMP receptor inhibitor (e.g., LDN193189), and a Nodal signal transduction pathway inhibitor (e.g., SB431542); and 2) a second culture utilizing a Wnt signal transduction pathway inhibitor.
The conflicting claims do not teach the first culture medium comprises an FGF receptor inhibitor and/or an MEK inhibitor. However, Valamehr teaches a feeder-free, prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also MPEP § 2144.06.
Valamehr teaches culturing the cells for 2 to 22 days, e.g., 4 to 18 days. ([0059-0060]; FIG. 9). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Regarding instant claims 29-30, Valamehr further teaches the stem cells express PAX6 and Lhx2 ([0146] and [0155]; Figs. 3H and 7D), which are eye field transcription factors (see instant specification, pages 17-18).  In the alternative, it is noted instant clam 1 limits the culture period of step (1) to "a period of not less than 2 days and not more than 30 days," and Valamehr teaches culturing the cells, e.g., for 2 to 22 days. As such, absent evidence to the contrary, the overlapping method taught by the conflicting claims and Valamehr would induce gene expression of at least PAX6 and Lhx2. It is also noted instant claims 29 and 30 reasonably encompass any de minimis induction of PAX6, LHX2, and/or SIX3.
e.g., induced pluripotent stem cells, under adherent conditions in a medium comprising a Nodal signal inhibitor (e.g., SB-431542) and a Wnt signal inhibitor (e.g., CKI-7) (Abstract; [0009], [0016], and [0021-0022]).  One of ordinary skill in the art would have been motivated to combine the teachings of conflicting claims, Valamehr, and Takahashi in order to advantageously enhance differentiation of the stem cells into retinal pigment epithelial cells.
The conflicting claims and Valamehr do not teach the medium in the first culture step further comprises a PKC inhibitor, such as Go6983.  However, Paul teaches pluripotent stem cells can be maintained in an undifferentiated state by culturing the stem cells in a medium comprising a PKC inhibitor such as Go6983. (Abstract; [0002-0003], [0012-0013]). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). See also MPEP § 2144.06.

Response to Arguments
Regarding the provisional rejection of claims 1-6, 8-11, 17-22, and 29-31 for obviousness-type double patenting over claims 1-19, 21, 22, 24, and 25 of U.S. Patent 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651